Citation Nr: 0033804	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1947, from September 1947 to December 1965, and from March 
1969 to May 1972.  

The appeal arises from the June 1999 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.

In the course of the veteran's appeal, he testified before a 
hearing officer at the RO in November 1999.  A transcript of 
that hearing is included in the claims folder.   



FINDINGS OF FACT

1. The veteran's service-connected disabilities include 
carcinoma of the prostate (rated 40 percent disabling), 
posttraumatic stress disorder (PTSD) (rated 30 percent), 
bowel incontinence (rated 30 percent), duodenal ulcer (rated 
10 percent), excised right testicle (rated 10 percent), right 
ear hearing loss (rated noncompensable), tonsillectomy (rated 
noncompensable), and residuals of mumps (rated 
noncompensable); his combined service-connected disability 
rating is 80 percent.

2.  The veteran has a high school education and 25 years of 
employment experience as a home builder and construction 
contractor; he last worked in 1997.

3. His service-connected disabilities preclude substantially 
gainful employment compatible with his education and 
occupational experience.


CONCLUSION OF LAW

The veteran is unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.16 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims folder contains records of prostate cancer 
treatment at the Moncrief Army Hospital through 1997, 
including a transurethral resection of the prostate biopsy 
performed in May 1997, and radiation treatment ending in 
1997.  

At a January 1999 VA genitourinary examination, it was noted 
that the veteran had completed radiation treatment for 
prostate cancer in December 1997.  A history of two 
transurethral resections of the prostate was noted.  The 
veteran complained that he had lethargy and weakness since 
that time, though with increasing strength.  He reported that 
his energy level was still not up to baseline.  He reported 
having no weight loss or weight gain.  He reported having 
urine dribbling and going to urinate four to five times 
during the night and four or five times during the day.  He 
reported dysuria.  He also had urgency incontinence, which he 
characterized as feeling as if he has to urinate and then not 
being able to urinate.  He treated this problem by going to 
urinate as soon as he had the urge.  He added that his 
urinary problems began following his radiation treatments.  
He also had bowel incontinence beginning after his radiation 
treatments.  He report having to move his bowels twice in 
morning, with incontinence during the day if he did not have 
these bowel movements.  However, he did not have to use a 
diaper.  Upon examination, there was no edema and the penis 
was normal.  There was one testicle of normal size and 
consistency.  The examiner assessed, in pertinent part, 
prostate cancer, bowel incontinence, and urge incontinence.  

At a March 1999 VA gastrointestinal examination, the veteran 
reported a history of duodenal ulcer first diagnosed in the 
late 1950's.  He reported never undergoing an endoscopic 
evaluation, though he had been treated with medications.  He 
reported that in the past he had epigastric pain without 
radiation and without associated nausea or vomiting.  He 
reported that X-rays five or six years prior showed scarring 
of the duodenum, though there was then no active bleeding.  
He complained of persistent epigastric pains with associated 
periods of diarrhea alternating with constipation.  He 
reported that the ongoing pain was still nonradiating and 
without associated nausea or vomiting.  He added that 
currently he had epigastric episodes lasting two to four days 
and occurring approximately every two months.  While he 
initially used prescription strength Zantac during such 
episodes, he currently used over-the-counter H2 blockers with 
good relief.  He denied disturbances after meals, distention 
of the abdomen, or weight changes, with weight quite stable.  
Examination was normal, with the abdomen flat and nontender, 
and bowel sounds normal.  The liver, spleen, and kidneys were 
not palpable.  Color was good, and the abdomen was 
nondistended.  The examiner concluded that the veteran's 
symptoms were consistent with duodenal ulcer.  

At a VA PTSD examination in April 1999, the veteran's history 
of military combat service in World War II and Vietnam were 
noted, with receipt of a Combat Infantryman Badge and a 
Purple Heart.  He reported that since service he had 
nightmares related to his combat experiences, but they were 
not that serious and did not bother him too much.  However, 
over the past year he had more frequent nightmares, including 
five in the last week, including awakening hollering.  He 
reported that as a result his wife did not sleep with him.  
He reported only getting three to four hours sleep per night.  
He reported thinking more about his wartime experiences 
during the day, including about friends he had lost.  He also 
reportedly had a very large startle response.  He avoided 
television programs related to combat.  The veteran was noted 
to be married with four children, and to have a good 
relationship with them.  He had been in the construction 
business after thirty years in the military, but was now 
retired.  His characterized his health as pretty good despite 
recent treatment for prostate cancer.  He reported never 
having seen a mental health professional previously, but 
desiring to do so.  On examination, the veteran was 
cooperative and oriented times three.  He became excited when 
talking about combat experiences.  He denied being depressed, 
and denied unusual thinking such as hallucinations.  There 
were no delusions.  The examiner diagnosed PTSD and prostate 
cancer, and assigned a Global Assessment of Functioning (GAF) 
Scale score of 65.  The examiner commented that the veteran 
had mild to moderate symptoms of PTSD, and that he generally 
functioned pretty well and had good interpersonal 
relationships.  

In a May 1999 employment statement, the veteran reported that 
he had worked from 1972 to 1997 as a self-employed home 
builder, and that the most he ever earned in one year was 
$42,000.  He stated that his highest level of education was 
four years of high school, and that he had no further 
education or training.  He added that he also had no further 
education or training since he stopped working.  

In a June 1999 statement, the veteran attested that he no 
longer owned a business, having ceased to operate it 
following his illness.  He added that he was no longer 
involved in any type of business.  

At a November 1999 hearing before a hearing officer at the 
RO, the veteran testified that he had to stop work as a 
building contractor when he was in treatment for prostate 
cancer, in part because the radiation treatments made him too 
weak to continue traveling from one construction site to the 
other.  He testified that he was currently unemployable in 
part because of his bowel incontinence.  He explained that he 
could not predict when he would have to use the bathroom, and 
that he could therefore only work somewhere that was within 
five minutes of a bathroom.  He added that if he were not 
near a bathroom he would have to wear a diaper.  He testified 
that on average he would get up five times in the course of a 
night to go to the bathroom.  He testified that he also had 
battle fatigue, otherwise known as PTSD, which bothered him 
at night.  He testified that between the incontinence and the 
battle fatigue he was tired in the morning.  

In November 1999, a military physician treating the veteran 
for follow-up 2 1/2 years post radiation therapy for prostate 
cancer, noted that the veteran was primarily unemployable due 
to bowel dysfunction.  The examiner noted that the veteran 
had intermittent diarrhea and constipation, and incontinence 
of stool fairly frequently.

In a November 1999 VA psychiatry evaluation, the veteran's 
history of military service was noted, including being 
wounded by shrapnel from an exploded mine at Anzio in World 
War II.  He was also noted to have been a combat engineer and 
a battalion sergeant-major with the First Infantry in Vietnam 
in 1969.  The veteran reported that his sleep was currently 
fragmented, going to bed at 8:30 p.m., awakening between 
10:30 p.m. and 11:00 p.m., awakening several more times to a 
total of approximately four to six awakenings per night, 
until arising at 4:30 a.m.  He reported taking a five minute 
nap after lunch and feeling refreshed.  His energy was good 
and his mood was generally good.  He reported having 
"crazy" dreams and restless sleep involving fighting, with 
movement in bed such that he and his wife now slept 
separately.  He reported experiencing frequent flashbacks but 
trying to suppress them.  He denied significant anxiety.  He 
reported occasionally feeling the need to be alone.  He also 
reported that loud noises were a problem, such that he had 
injured his knees repeatedly from dropping to the ground in 
response to noises, though he reported having gotten over 
that.  He reported avoiding war movies and having extreme 
difficulty tolerating the Arlington National Cemetery.  He 
reported having nocturia five to six times per night 
following treatment for prostate cancer two years prior.  He 
reported also having a sensitive stomach with occasional 
bowel incontinence status post radiation therapy for his 
prostate cancer.  He reported staying busy, volunteering for 
Habitat for Humanity, being on the board of directors for a 
local credit union, walking for fifty minutes every morning, 
and playing golf frequently.  On examination, the veteran was 
alert, attentive, oriented times four, and cooperative.  
Affect was full range.  Mood was euthymic though a bit 
intense, as well as a bit tearful when discussing combat.  
Speech was unremarkable, with normal rated and tone, no 
pressure or retardation, and no dysarthria.  Thought 
processes were linear and goal-directed, with no delusions or 
hallucinations and no suicidal or homicidal ideations.  
Insight and judgment were good.  The examiner assessed PTSD.  


Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2000).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2000).  

The veteran's service-connected disabilities include 
carcinoma of the prostate (rated 40 percent disabling), 
posttraumatic stress disorder (PTSD) (rated 30 percent), 
bowel incontinence (rated 30 percent), duodenal ulcer (rated 
10 percent), excised right testicle (rated 10 percent), right 
ear hearing loss (rated noncompensable), tonsillectomy (rated 
noncompensable), and residuals of mumps (rated 
noncompensable); his combined service-connected disability 
rating is 80 percent.  Therefore, he meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), and the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1999).  

Before proceeding to further analyze the issue on appeal the 
Board notes that the veteran has been in receipt of special 
monthly compensation since November 1987 based on anatomical 
loss of a creative organ.  Further, a May 1999 rating action 
had proposed to reduce the rating for carcinoma of the 
prostate to 40 percent disabling from 100 percent disabling 
effective August 1, 1999, based on the degree of voiding 
dysfunction found and the fact that there had been no 
recurrence of carcinoma of the prostate since the cessation 
of radiation treatment in late 1997.  Accordingly the 
combined rating of the veteran's service connected disorders 
has been less than 100 percent since August 1, 1999.  Lastly, 
in the February 2000 rating action when the RO granted 
service connection for bowel incontinence and assigned a 30 
percent rating, it in effect reduced the rating for duodenal 
ulcer disease from 20 percent to 10 percent.  The RO noted 
that the veteran's duodenal ulcer disease was previously 
considered to include bowel incontinence, and indicated that 
when the bowel incontinence was separately rated, the rating 
for duodenal ulcer disease was readjusted to a 10 percent 
rating.  This is incorrect.  The May 1999 rating action which 
raised the rating for duodenal ulcer disease to 20 percent, 
made no mention whatsoever of bowel incontinence.  Further, 
the provisions of 38 C.F.R. § 4.114 do not provide that 
disorders rated under Diagnostic Codes 7305 and 7332 shall 
receive only one rating.  Accordingly, whereas the combined 
service connected disability rating would be 80 percent 
irrespective of whether duodenal ulcer disease is rated as 10 
percent disabling or as 20 percent disabling, the RO is 
instructed to reinstate the 20 percent rating for duodenal 
ulcer disease, unless it develops medical evidence to support 
a future reduction of that rating.  

The current primary residual of his prostate cancer, by which 
the cancer is currently rated, is urinary frequency, with the 
veteran reportedly having to arise to urinate five times per 
night, for which he is rated 40 percent disabling under 
38 C.F.R. § 4.115a.  Under that regulation, a 40 percent 
rating is the maximum schedular rating for urinary frequency, 
and is assigned where daytime voiding intervals are less than 
one hour, or where nighttime voiding is more than five times 
per night.  The veteran reports that he does not have to wear 
an appliance or absorbent materials.

The 20 percent rating, which as explained above, the Board 
considers to be in effect for duodenal ulcer disease, 
contemplates moderate disability which is reflected on VA 
examination in March 1999.  The veteran's PTSD is rated 30 
percent disabling, which contemplates occasional decreased 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  There is also of record a 
November 1999 opinion from a military physician that the 
veteran is unemployable due to bowel dysfunction.  The Board 
finds that this opinion is not supported by the other medical 
evidence.  However, considering all the service-connected 
disabilities in combination, the Board finds the veteran to 
be unemployable.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 

